Citation Nr: 1629937	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a May 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

The Veteran has lower back disability that is related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for lower back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that his low back disability is related to carrying 40 pound rifle rounds, ammunitions, and water and food on a regular basis during active service.  His DD214 reflects that his primary specialty was rifleman.  He asserts that he has been experiencing continuing back pain since carrying heavy equipment in service.

In a September 2011 VA examination report, the examiner noted the Veteran's report of carrying heavy ammunition in service and that his back pain began during service.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that while the Veteran does have arthritis (osteoarthritis) of his back, that a review of the medical records, claims file, and service medical records did not reveal any medical attention, visits, treatment or complaints documented while the Veteran was in service.  The examiner noted that the Veteran confirmed that he did not seek medical treatment for his back in service.  The examiner noted that the Veteran's records show documentation of back pain beginning in July 2009 over 40 years after service.

In a July 2012 private treatment record, an examiner noted the Veteran's in-service reports of carrying heavy rounds of ammunition and jumping out of helicopters with that weight on his back.  The examiner noted that the Veteran continue with pain becoming more frequent over the past three to four years.  The examiner noted x-ray studies showed advanced degenerative facet joint changes at L4-5 and L3-4.  It was noted that a magnetic resonance imaging (MRI) of the lumbar spine noted facet hypertrophy from degenerative changes.  The clinical impression was degenerative lumbar spine with facet hypertrophy.  The examiner found that the Veteran had this ongoing pain since service when he did a lot of heavy lifting and carrying that had become progressively worse over time.  It was the examiner's opinion that these degenerative changes noted in the Veteran's back could have begun during his active service. 

In a January 2016 VA examination report the examiner noted the diagnosis of degenerative arthritis of the spine.  The Veteran reported a history of low back pain while in service.  The Veteran indicated that he visited VA Emergency for back problems 2 to 3 years prior, but noted that he was not currently in receipt of treatment for the back.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted there was no history of back problems documented in service records or any back problems noted in the May 1986 exit examination.  The examiner found that the Veteran's back problems occurred in 2009 and did not find that a nexus had been established.

In a February 2016 statement, the Veteran stated that in the military you do what you are told and you do not complain even if your back hurts.  

As an initial matter, the Board notes that the Veteran's DD214 indicates that he received the Purple Heart. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  Although the Veteran's service medical records do not document the occurrence of, or treatment for, any specific injury to the back, considering the circumstances of the Veteran's service, the Board finds the Veteran is competent to assert the occurrence of in-service injury.  Thus, the Board accepts the Veteran's assertions of in-service back pain as credible, and consistent with the circumstances of service.  

Accordingly, the remaining question is whether the current low back disability is medically related to his reported in-service back pain.  In light of the Veteran's credible account of having back pain since carrying heavy equipment in service and by resolving all reasonable doubt in his favor, the Board finds that service connection for a low back disability is warranted. 

Here, the Veteran's current assertions of continued back pain since service have been consistent throughout the appeal.  Thus, the Veteran is competent to provide assertions regarding the continuity of symptomatology of back pain from service to the present.  The Board finds that there is nothing of record to call into question the credibility of the Veteran's report of chronic symptomatology.  Moreover, favorable evidence in support of the Veteran's claim is that an in-service back injury has been conceded, and a private examiner has provided a favorable nexus opinion.  Therefore, despite the negative VA opinions that do not address the Veteran's credible lay testimony, the Board finds that the evidence shows that it is at least as likely as not that a low back disability was incurred in service.  

Accordingly, reasonable doubt must be resolved in favor of the Veteran, and the Board finds that the Veteran has a low back disability as the result of injury during service.  Therefore, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for low back disability is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


